STONE, J.
— The accounts shown in the transaction disclosed in the present bill, are of so complicated a character, and the consequences of a sale, if less is due than is claimed, will probably be so embarrassing, that a dissolution of the injunction would scarcely be justified, on the indefinite denials contained in the answer. In cases like this, where all indebtedness is denied by complainant, and the defendant speaks doubtingly of the amount claimed to be due — the accounts running through many years, and of course complicated — complicated still further by the death of each of the original contracting parties — -and the mortgage security being admitted by the defendant to be worth at least double. the largest sum claimed, the safe rule is to retain the injunction until the account is taken.
But we need not rest our opinion on the principle stated above. After the decretal order of the Chancellor, refusing to dissolve the injunction, the Chancellor, with the consent of the parties, made a decretal order of reference, that the account be taken by the register, and reported on. This must be regarded as a waiver of all right to have this interlocutory order reviewed.
Affirmed ; and the cause will proceed in the court below, on the decretal order of reference made by the Chancellor.